DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
Claims 1, 6, 15 are amended; Claims 25 – 30 are new;  Claims 1 – 30 are currently pending and subject to examination.

Response to Arguments
Applicant’s Arguments:
Applicant’s arguments indicate that claims 25 – 27 are new; however, the filing record indicates that claims 25 – 30 are new.  
Applicant’s arguments with respect to the art rejection applied to claims 1 - 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 26, 29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant points to [0065] of the specification for support of the limitation “the first transceiver is configured to communicate with a third transceiver across the first subscriber line”; however the specification [0065] at best discloses that the frame coordination logic 66 is configured to coordinate the allocation of timeslots for all of the cDTA transceivers 52-55 in the same binder so that each such cDTA transceiver communicates according to the same frame configuration and both SU cDTA transceivers 52-53 are in the transmit mode and the corresponding CP cDTA transceivers 54-55 are in the receive mode for the timeslots 125 of the group 115 allocated for downstream transmissions, and both SU cDTA transceivers 52-53 are in 
There is no description supporting the first transceiver [CP legacy transceiver] communicating with a third transceiver [CP cDTA transceiver] across the first subscriber line as newly claimed; therefore, this limitation is considered new matter.  A similar issue exists in claim 29.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15 – 22, 28 – 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the coordinated dynamic time assignment (cDTA) algorithm" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 – 22, 28 – 30 are rejected under 35 U.S.C. 112(b) because they depend from a claim which has been rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (US 20200266853 A1) in view of Sorbara (US 20160036491 A1).

Regarding claim 1, Strobel et al. discloses a time-division duplexing system (Strobel et al., FIG. 14b), comprising: 
a first transceiver (Strobel et al., FIG. 14b, transceiver 1 within Network Device (ND) 200) coupled to a first subscriber line (Strobel et al., FIG. 14b, line to 1410a TDD CPE), the first transceiver configured to communicate across the first subscriber line in accordance with a fixed frame format (Strobel et al., [0073] the terms "legacy CPE" and "legacy system" will be used to refer to a CPE and a system that can operate only in a TDD mode [fixed frame format] and on a baseband where the legacy system may be the conventional G.fast system) for which a frame location of a transition between downstream communication and upstream communication for each frame is fixed (Strobel et al., [0078] the legacy system (G.fast) operates in a TDD mode where the time is divided into DS and US sections and the transmission occurs either in DS or US at any given time, in relation to [0079] where the upstream and downstream transmissions in the TDD system are usually not aligned and there is a fixed time offset between the upstream and downstream transmissions); 
a second transceiver (Strobel et al., FIG. 14b, transceiver 2 within ND 200) coupled to a second subscriber line (Strobel et al., FIG. 14b, line to 1410b EC CPE) and configured to communicate across the second subscriber line (Strobel et al., [0073] the terms "new CPE" and "new system" will be used to refer to a CPE and a system that can operate in an FDX mode including a TDD mode and both on a baseband and a higher frequency band; the new system may be a system extended from the conventional G.fast system such as G.mgfast); and 
at least one controller (Strobel et al., FIG. 14b, network device 200 in relation to FIG. 2, processor 220) configured to dynamically control upstream capacity and downstream capacity for the second subscriber line according to a coordinated dynamic time assignment (cDTA) algorithm (Strobel et al., [0049] the network device may perform various functionalities including access control for CPEs, vectoring control entity (VCE), dynamic resource allocation for CPEs, control the transceivers for transmitting to and receiving from CPEs, and send control signals to the CPEs for controlling transmissions and reception at the CPE side) for dynamically selecting frame locations of transitions between downstream communication and upstream communication (Strobel et al., [0077] the upstream transmission of the new system may be restricted during the downstream transmission of the legacy system on frequencies that are used by the legacy system). 
Strobel et al. does not expressly disclose the at least one controller further configured to mute at least one timeslot for the first transceiver based on an allocation of timeslots for the second transceiver according to the cDTA algorithm, thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line.
Sorbara et al, for example from an analogous field of endeavor (Sorbara, [0027] configuration of the logical frame is communicated via the Robust Management Channel (RMC) using the parameters TBUDGET (number of active time slots within the logical frame), TTR (length of Normal Operation Interval (NOI) in number of time slots), and TA (number of quiet/muted symbol periods/time slots at the beginning of the Discontinuous Operation Interval (DOI)) discloses at least one controller (Sorbara, [0037] a centralized block / Vector Control Entity (VCE) manages the vectoring operations across all of the transceivers in the vectored groups) further configured to mute at least one timeslot for the first transceiver based on an allocation of timeslots for the second transceiver according to the cDTA algorithm (Sorbara, [0042] the DRA module configures the G.fast transceivers to operate such that approximately one half of the time slots in each TDD frame are available for each group, with the timeslots of one vector group being configured to not align or coincide with those of the other vector group; [0049] the format of each sub-interval is defined by a variable TAi and Bi, where each sub-interval DOIi, TAi defines the number of quiet/muted symbol periods followed by Bi data symbol periods), thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line (Sorbara, [0040] it may be advantageous to limit transmission times of each vector group such that crosstalk between the two groups is avoided).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the at least one controller further configured to mute at least one timeslot for the first transceiver based on an allocation of timeslots for the second transceiver according to the cDTA algorithm, thereby reducing crosstalk that couples from the first subscriber line to the second et al. in order to limit transmission times of each vector group to avoid crosstalk between the groups (Sorbara, [0040]).

Regarding claims 2, 14, Strobel et al. - Sorbara suggests a third transceiver (Strobel et al., FIG. 14b, transceiver n within ND 200) coupled to a third subscriber line (Strobel et al., FIG. 14b, line to 1410n TDD CPE) and configured to communicate across the third subscriber line (Strobel et al., [0058] the network device may include any number of transceivers and the channel bonding may be extended to any number of lines or frequency bands), wherein the controller is configured to control upstream capacity and downstream capacity for the third subscriber line according to the cDTA algorithm (Strobel et al., [0101] dynamic transmission opportunities may be a fraction of or multiple of time slot, subframe, frame, or the like).

Regarding claim 3, Strobel et al. - Sorbara suggests the second transceiver is configured to operate in a transmit mode for the at least one timeslot for the second transceiver (Strobel et al., [0096] during certain time slots, upstream transmissions may stop and the time slots may be allocated for downstream transmissions only so that the NEXT at CPE is avoided). 

Regarding claim 4, Strobel et al. - Sorbara suggests the second transceiver is configured to operate in a receive mode for the at least one timeslot for the second transceiver (Strobel et al., [0075] the downstream transmission from the network device to the second CPE will create NEXT into the upstream transmission from the first / legacy CPE to the network device and this NEXT can be cancelled in the network device). 

Regarding claim 5, Strobel et al. - Sorbara suggests the at least one controller is configured to mute the at least one timeslot for the first transceiver (Sorbara, [0047] the DRA module of DPU configures the central timing source such that the boundary of the physical frames of the first vectored group is offset from the boundary of the physical frames of the second vectored group; [0049] the format of each sub-interval is defined by a variable TAi and Bi, where each sub-interval DOIi, TAi defines the number of quiet/muted symbol periods followed by Bi data symbol periods) in response to a determination by the controller that a communication direction for the at least one timeslot for the first transceiver is conflicting with a communication direction for at least one timeslot for the second transceiver (Strobel et al., [0078] the upstream transmission in the new system stops when there is a legacy downstream transmission in response to a control signal from the network device, but may be transmitted during the US section), and 
wherein the at least one timeslot for the first transceiver overlaps in time with the at least one timeslot for the second transceiver (Sorbara, [0048] the physical frame offset is configured to ensure that the downstream and upstream transmissions of the first and second vectored groups do not overlap).  The motivation is the same as in claim 1.

et al. - Sorbara suggests the at least one controller is configured to control a mode of operation for the first transceiver in response to the determination such that the first transceiver, during the muted at least one timeslot for the first transceiver (Sorbara, [0046] the DRA module specifies separate physical frame boundaries for the transceivers in separate vectored groups), operates in a mode for communicating in the communication direction for the at least one timeslot for the second transceiver (Sorbara, [0048] the system utilizes the configurations of the Normal Operation Interval (NOI) and Discontinuous Operation Interval (DOI) for each vectored group available with the discontinuous operation feature of the G.fast standard).  The motivation is the same as in claim 1.

Regarding claim 7, Strobel et al. - Sorbara suggests the communication direction for the at least one timeslot for the first transceiver is downstream (Strobel et al., [0070] the network device sends user data packets to the CPEs in downstream and receives user data packets from the CPEs in upstream), and wherein the communication direction for the at least one timeslot for the second transceiver is upstream (Strobel et al., [0076] the upstream transmission from the CPE causes FEXT to the upstream transmission from the legacy CPE to the network device, which can be cancelled in the network device).  

Regarding claim 8, Strobel et al. - Sorbara suggests the communication direction for the at least one timeslot for the first transceiver is upstream (Strobel et al., [0075] the downstream transmission from the network device to the CPE will create NEXT into the upstream transmission from the legacy CPE to the network device, which can be cancelled in the network device), and wherein the communication direction for the at least one timeslot for the second transceiver is downstream (Strobel et al., [0075] the downstream transmission from the network device to the new CPE will cause FEXT to the downstream transmission to the legacy CPE which can be cancelled in the network device).

Regarding claim 9, Strobel et al. - Sorbara suggests the controller has a vector engine for cancelling crosstalk that couples between the first subscriber line and the second subscriber line (Strobel et al., [0048] the network device may include a configurable echo/crosstalk canceller [vectoring engine] for echo and/or crosstalk cancellation).

Regarding claims 10, 20, Strobel et al. - Sorbara suggests a first timeslot for the first transceiver includes a sync symbol (Strobel et al., [0106] preconfigured symbols known to the CPEs and the network device, synchronization symbols, may be transmitted at predefined time interval for channel estimation and for training a crosstalk precoder and near-end and far-end crosstalk cancelers), wherein the controller is configured to control communication across the second subscriber line such that a second timeslot for the second transceiver includes a data symbol (Strobel et al., [0114] after the initial synchronization and training of downstream and upstream transceivers and the NEXT/FEXT cancelers, the transmission parameters may be assigned to the CPE, the transceiver of the network device or the CPE may send bearer channel data after the initialization procedure has been completed), 
wherein the second timeslot overlaps in time with the first timeslot (Sorbara, [0048] the physical frame offset is configured to ensure that the downstream and upstream transmissions of the first and second vectored groups do not overlap), and wherein the controller has a vector engine configured to estimate, based on the sync symbol and the data symbol, crosstalk that couples between the first subscriber line and the second subscriber line (Strobel et al., [0116] Vectoring technology measures the crosstalk from all other lines in twisted pairs in a twisted pair cable and attempts to remove the crosstalk by generating anti-phase signals to cancel out the crosstalk signals). The motivation is the same as in claim 1.

Regarding claims 11, 21, Strobel et al. - Sorbara suggests a first timeslot for the first transceiver includes a sync symbol (Strobel et al., [0106] preconfigured symbols known to the CPEs and the network device, synchronization symbols, may be transmitted at predefined time interval for channel estimation and for training a crosstalk precoder and near-end and far-end crosstalk cancelers), wherein the controller is configured to mute a second timeslot for the second transceiver based on a timing of the first timeslot (Sorbara, [0042] the DRA module configures the G.fast transceivers to operate such that approximately one half of the time slots in each TDD frame are available for each group, with the timeslots of one vector group being configured to not align or coincide with those of the other vector group), 
Sorbara, [0048] the physical frame offset is configured to ensure that the downstream and upstream transmissions of the first and second vectored groups do not overlap), and wherein the controller has a vector engine configured to estimate, based on the sync symbol, crosstalk that couples between the first subscriber line and the second subscriber line (Strobel et al., [0116] Vectoring technology measures the crosstalk from all other lines in twisted pairs in a twisted pair cable and attempts to remove the crosstalk by generating anti-phase signals to cancel out the crosstalk signals). The motivation is the same as in claim 1.

Regarding claims 12, 22, Strobel et al. - Sorbara suggests a first timeslot for the first transceiver includes a first sync symbol (Strobel et al., [0106] preconfigured symbols known to the CPEs and the network device, synchronization symbols, may be transmitted at predefined time interval for channel estimation and for training a crosstalk precoder and near-end and far-end crosstalk cancelers), wherein the controller is configured to control communication across the second subscriber line such that a second timeslot for the second transceiver includes a second sync symbol (Strobel et al., [0119] an upstream sync symbol may be sent by different CPEs), wherein the second timeslot overlaps in time with the first timeslot (Sorbara, [0048] the physical frame offset is configured to ensure that the downstream and upstream transmissions of the first and second vectored groups do not overlap), and 
Strobel et al., [0116] Vectoring technology measures the crosstalk from all other lines in twisted pairs in a twisted pair cable and attempts to remove the crosstalk by generating anti-phase signals to cancel out the crosstalk signals). The motivation is the same as in claim 1.

Regarding claim 13, Strobel et al. discloses a service unit (Strobel et al., FIG. 14b, network device (ND) 200 in relation to FIG. 2), comprising: 
a first service unit (SU) transceiver (Strobel et al., FIG. 14b, transceiver 1 within ND 200) coupled to a first subscriber line (Strobel et al., FIG. 14b, line to 1410a TDD CPE), the first SU transceiver configured to communicate data for a first frame across the first subscriber line with at least a first customer premises (CP) transceiver (Strobel et al., FIG. 14b, transceiver 1410a TDD CPE) in accordance with a fixed frame format (Strobel et al., [0073] the terms "legacy CPE" and "legacy system" will be used to refer to a CPE and a system that can operate only in a TDD mode [fixed frame format] and on a baseband where the legacy system may be the conventional G.fast system); 
a second SU transceiver (Strobel et al., FIG. 14b, transceiver 2 within ND 200) coupled to a second subscriber line (Strobel et al., FIG. 14b, line to 1410b EC CPE), the second SU transceiver configured to communicate data for a second frame across the second subscriber line (Strobel et al., [0073] the terms "new CPE" and "new system" will be used to refer to a CPE and a system that can operate in an FDX mode including a TDD mode and both on a baseband and a higher frequency band; the new system may be a system extended from the conventional G.fast system such as G.mgfast) with at least a second CP transceiver (Strobel et al., FIG. 14b, transceiver 1410b EC CPE); and 
at least one controller (Strobel et al., FIG. 2, processor 220) coupled to the first SU transceiver and the second SU transceiver and configured to dynamically control upstream capacity and downstream capacity for the second SU transceiver and the second CP transceiver according to a coordinated dynamic time assignment (cDTA) algorithm (Strobel et al., [0049] the network device may perform various functionalities including access control for CPEs, vectoring control entity (VCE), dynamic resource allocation for CPEs, control the transceivers for transmitting to and receiving from CPEs, and send control signals to the CPEs for controlling transmissions and reception at the CPE side), 
the at least one controller further configured to determine whether a first communication direction for at least one timeslot of the first frame is conflicting with a second communication direction for at least one timeslot of the second frame that overlaps in time with the at least one timeslot of the first frame (Strobel et al., [0077] the upstream transmission of the new system may be restricted during the downstream transmission of the legacy system on frequencies that are used by the legacy system). 
Strobel et al. does not expressly disclose the at least one controller further configured to mute the at least one timeslot for the first transceiver if the first 
Sorbara et al, for example from an analogous field of endeavor (Sorbara, [0027] configuration of the logical frame is communicated via the Robust Management Channel (RMC) using the parameters TBUDGET (number of active time slots within the logical frame), TTR (length of Normal Operation Interval (NOI) in number of time slots), and TA (number of quiet/muted symbol periods/time slots at the beginning of the Discontinuous Operation Interval (DOI)) discloses the at least one controller (Sorbara, [0037] a centralized block / Vector Control Entity (VCE) manages the vectoring operations across all of the transceivers in the vectored groups) further configured to mute the at least one timeslot for the first transceiver if the first communication direction conflicts with the second communication direction (Sorbara, [0042] the DRA module configures the G.fast transceivers to operate such that approximately one half of the time slots in each TDD frame are available for each group, with the timeslots of one vector group being configured to not align or coincide with those of the other vector group; [0049] the format of each sub-interval is defined by a variable TAi and Bi, where each sub-interval DOIi, TAi defines the number of quiet/muted symbol periods followed by Bi data symbol periods), thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line (Sorbara, [0040] it may be advantageous to limit transmission times of each vector group such that crosstalk between the two groups is avoided).
et al. in order to limit transmission times of each vector group to avoid crosstalk between the groups (Sorbara, [0040]).

Regarding claim 15, Strobel et al. discloses a time-division duplexing method (Strobel et al., FIG. 14b), comprising: 
communicating with at least a first transceiver (Strobel et al., FIG. 14b, transceiver 1 within ND 200) across a first subscriber line (Strobel et al., FIG. 14b, line to 1410a TDD CPE) in accordance with a fixed frame format (Strobel et al., [0073] the terms "legacy CPE" and "legacy system" will be used to refer to a CPE and a system that can operate only in a TDD mode [fixed frame format] and on a baseband where the legacy system may be the conventional G.fast system); 
communicating with at least a second transceiver (Strobel et al., FIG. 14b, transceiver 2 within ND 200) across a second subscriber line (Strobel et al., FIG. 14b, line to 1410b EC CPE) in accordance with the coordinated dynamic time assignment (cDTA) algorithm (Strobel et al., [0049] the network device may perform various functionalities including access control for CPEs, vectoring control entity (VCE), dynamic resource allocation for CPEs, control the transceivers for transmitting to and receiving from CPEs, and send control signals to the CPEs for controlling transmissions and reception at the CPE side); 
dynamically allocating upstream capacity and downstream capacity for the second subscriber line based on the cDTA algorithm (Strobel et al., [0100] the network device may assign resources to CPEs dynamically, based on the current demand of each CPE, the capabilities of the CPEs, the maximum data rate to be consumed for each subscriber or CPE).
Strobel et al. does not expressly disclose muting at least one timeslot for the first transceiver based on the allocating, thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line.
Sorbara et al, for example from an analogous field of endeavor (Sorbara, [0037] a centralized block / Vector Control Entity (VCE) manages the vectoring operations across all of the transceivers in the vectored groups) discloses muting at least one timeslot for the first transceiver based on the allocating (Sorbara, [0042] the DRA module configures the G.fast transceivers to operate such that approximately one half of the time slots in each TDD frame are available for each group, with the timeslots of one vector group being configured to not align or coincide with those of the other vector group; [0049] the format of each sub-interval is defined by a variable TAi and Bi, where each sub-interval DOIi, TAi defines the number of quiet/muted symbol periods followed by Bi data symbol periods), thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line (Sorbara, [0040] it may be advantageous to limit transmission times of each vector group such that crosstalk between the two groups is avoided).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine muting at least one timeslot for the first transceiver based on the allocating, thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line as taught by Sorbara with the system of Strobel et al. in order to limit transmission times of each vector group to avoid crosstalk between the groups (Sorbara, [0040]).

Regarding claim 16, Strobel et al. - Sorbara suggests communicating with at least a third transceiver (Strobel et al., FIG. 14b, transceiver n within ND 200) across a third subscriber line (Strobel et al., FIG. 14b, line to 1410n TDD CPE) in accordance with the cDTA algorithm (Strobel et al., [0101] dynamic transmission opportunities may be a fraction of or multiple of time slot, subframe, frame, or the like).

Regarding claim 17, Strobel et al. - Sorbara suggests determining that a communication direction for the at least one timeslot for the first transceiver is conflicting with a communication direction for at least one timeslot for the second transceiver (Sorbara, [0047] the DRA module of DPU configures the central timing source such that the boundary of the physical frames of the first vectored group is offset from the boundary of the physical frames of the second vectored group), wherein the at least one timeslot for the first transceiver overlaps in time with the at least one timeslot for the second transceiver, and wherein the muting is in response to the Sorbara, [0048] the physical frame offset is configured to ensure that the downstream and upstream transmissions of the first and second vectored groups do not overlap).  The motivation is the same as in claim 15.

Regarding claim 18, Strobel et al. - Sorbara suggests controlling a mode of operation for the first transceiver in response to the determining such that the first transceiver, during the muted at least one timeslot for the first transceiver (Sorbara, [0049] the format of each sub-interval is defined by a variable TAi and Bi, where each sub-interval DOIi, TAi defines the number of quiet/muted symbol periods followed by Bi data symbol periods), operates in a mode for communicating in the communication direction for the at least one timeslot for the second transceiver (Strobel et al., [0096] during certain time slots, upstream transmissions may stop and the time slots may be allocated for downstream transmissions only so that the NEXT at CPE is avoided).  The motivation is the same as in claim 15.

Regarding claim 19, Strobel et al. - Sorbara suggests performing crosstalk vectoring to cancel crosstalk that couples between the first subscriber line and the second subscriber line (Strobel, [0048] the network device may include a configurable echo/crosstalk canceller for echo and/or crosstalk cancellation).

Regarding claim 23, Strobel et al. discloses a time-division duplexing method (Strobel et al., FIG. 14b), comprising: 
Strobel et al., [0049] the network device includes a plurality of transceivers to transmit and receive on a plurality of transmission lines) across a first subscriber line (Strobel et al., FIG. 14b, line to 1410a TDD CPE) in accordance with a fixed frame format (Strobel et al., [0073] the terms "legacy CPE" and "legacy system" will be used to refer to a CPE and a system that can operate only in a TDD mode [fixed frame format] and on a baseband where the legacy system may be the conventional G.fast system) with at least a first pair of transceivers coupled to the first subscriber line (Strobel et al., FIG. 14b, transceiver 1 within ND 200 coupled to transceiver 1410a TDD CPE); 
communicating data for a second frame (Strobel et al., [0049] the network device includes a plurality of transceivers to transmit and receive on a plurality of transmission lines) across a second subscriber line (Strobel et al., FIG. 14b, line to 1410b EC CPE) in accordance with a coordinated dynamic time assignment (cDTA) algorithm (Strobel et al., [0049] the network device may perform various functionalities including access control for CPEs, vectoring control entity (VCE), dynamic resource allocation for CPEs, control the transceivers for transmitting to and receiving from CPEs, and send control signals to the CPEs for controlling transmissions and reception at the CPE side) with at least a second pair of transceivers coupled to the second subscriber line (Strobel et al., FIG. 14b, transceiver 2 within ND 200 coupled to transceiver 1410b TDD CPE); 
dynamically allocating upstream and downstream capacity for the second subscriber line based on the cDTA algorithm (Strobel et al., [0077] the upstream transmission of the new system may be restricted during the downstream transmission of the legacy system on frequencies that are used by the legacy system); 
determining whether a first communication direction for at least one timeslot of the first frame conflicts with a second communication direction for at least one timeslot of the second frame that overlaps in time with the at least one timeslot for the first frame (Strobel et al., [0078] the upstream transmission in the new system stops when there is a legacy downstream transmission in response to a control signal from the network device, but may be transmitted during the US section). 
Strobel et al. does not expressly disclose muting the at least one timeslot of the first frame based on the determining, thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line.
Sorbara et al, for example from an analogous field of endeavor (Sorbara, [0037] a centralized block / Vector Control Entity (VCE) manages the vectoring operations across all of the transceivers in the vectored groups) discloses muting the at least one timeslot of the first frame based on the determining (Sorbara, [0042] the DRA module configures the G.fast transceivers to operate such that approximately one half of the time slots in each TDD frame are available for each group, with the timeslots of one vector group being configured to not align or coincide with those of the other vector group; [0049] the format of each sub-interval is defined by a variable TAi and Bi, where each sub-interval DOIi, TAi defines the number of quiet/muted symbol periods followed by Bi data symbol periods), thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line (Sorbara, [0040] it may be advantageous to limit transmission times of each vector group such that crosstalk between the two groups is avoided).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the at least one controller further configured to mute at least one timeslot for the first transceiver based on an allocation of timeslots for the second transceiver according to the cDTA algorithm, thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line as taught by Sorbara with the system of Strobel et al. in order to limit transmission times of each vector group to avoid crosstalk between the groups (Sorbara, [0040]).

Regarding claim 24, Strobel et al. - Sorbara suggests communicating data for a third frame (Strobel et al., [0049] the network device includes a plurality of transceivers to transmit and receive on a plurality of transmission lines) across a third subscriber line (Strobel et al., FIG. 14b, line to 1410n TDD CPE) in accordance with the cDTA algorithm (Strobel et al., [0101] dynamic transmission opportunities may be a fraction of or multiple of time slot, subframe, frame, or the like) with at least a third pair of transceivers coupled to the third subscriber line (Strobel et al., FIG. 14b, transceiver n within ND 200).

Regarding claim 25, 28, Strobel et al. - Sorbara suggests the at least one controller is configured to mute the at least one timeslot for the first transceiver by controlling the first transceiver to operate in a transmit mode during the at least one time Sorbara, [0042] the DRA module configures the G.fast transceivers to operate such that approximately one half of the time slots in each TDD frame are available for each group, with the timeslots of one vector group being configured to not align or coincide with those of the other vector group; [0049] the format of each sub-interval is defined by a variable TAi and Bi, where each sub-interval DOIi, TAi defines the number of quiet/muted symbol periods followed by Bi data symbol periods [during the quiet/muted symbol, no data is transmitted]).  The motivation is the same as in claim 1.

Regarding claims 26, 29, Strobel et al. - Sorbara suggests the first transceiver is configured to communicate with a third transceiver across the first subscriber line (Strobel et al., [0050] two or more transceivers may be used simultaneously for transmission to, or reception from, a single CPE; [0097] to achieve a high peak data rate on one of the lines, both lines may transmit the same downstream signal for one line so that the corresponding receive signal is improved by constructive interference), and wherein the at least one controller is configured to control the first transceiver during the muted at least one time slot such that both the first transceiver and the third transceiver simultaneously operate in one of a transmit mode or a receive mode (Strobel et al., [0117] when one CPE is receiving, all other CPEs may be in a receive mode to keep the signal channel and the crosstalk channel unchanged due to impedance changes).

et al. - Sorbara suggests the first transceiver is configured to communicate a first time-division duplexing (TDD) frame across the first subscriber line (Strobel et al., [0078] the legacy system (G.fast) operates in a TDD mode where the time is divided into DS and US sections and the transmission occurs either in DS or US at any given time); 
the second transceiver is configured to communicate a second TDD frame across the second subscriber line (Strobel et al., [0073] the terms "new CPE" and "new system" will be used to refer to a CPE and a system that can operate in an FDX mode including a TDD mode and both on a baseband and a higher frequency band; the new system may be a system extended from the conventional G.fast system such as G.mgfast); 
the third transceiver is configured to communicate a third TDD frame across the third subscriber line simultaneously with communication of the first TDD frame across the first subscriber line and communication of the second TDD frame across the second subscriber line (Strobel et al., [0117] when one CPE is receiving, all other CPEs may be in a receive mode to keep the signal channel and the crosstalk channel unchanged due to impedance changes); 
the at least one controller is configured to control the upstream capacity and the downstream capacity for the second subscriber line and the upstream capacity and the downstream capacity for the third subscriber line according to the cDTA algorithm (Strobel et al., [0083] the channels may be adjusted to provide the capacity required by a specific CPE, for example by adjusting the width of the frequency bands, coding and modulation parameters) such that the second transceiver and the Strobel et al., [0117] when one CPE is receiving, all other CPEs may be in a receive mode to keep the signal channel and the crosstalk channel unchanged due to impedance changes); and 
the at least one controller is configured to identify, based on a timing of the transition between the transmit mode and the receive mode for the second TDD frame and the third TDD frame (Strobel et al., [0094] upstream and downstream transmissions may not be assigned to the same CPE at the same time slot and frequency band), the at least one time slot for the first transceiver as overlapping with and in a different direction than at least one time slot for the second transceiver or the third transceiver (Strobel et al., [0096] during certain time slots, upstream transmissions may stop and the time slots may be allocated for downstream transmissions only so that the NEXT at CPE is avoided).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chang et al. (US 20140334283 A1) is cited to show a method of switching ports on and off dynamically with a symbol-level granularity while optimizing the throughput, where the transmitter signals the receiver the SNR changes of each downstream symbol in a TDD frame and per-TDD frame robust management channel (RMC) symbol is used to generate a set of bit-loading tables that are negotiated a-priori and with the available information such as queue depth for each port and power budget, the FTU-O device may decide the active symbols for each port, may predict the SNR .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416